Citation Nr: 0600697	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-00 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for acne vulgaris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from August 1991 to June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision by the 
Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for acne vulgaris.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records reflect that the veteran was 
diagnosed with acne vulgaris in January 1995.  He was treated 
again in October 1996, November 1996 and July 1997.

The claim was denied in the January 2000 rating decision 
because clinical evidence of record did not reflect a current 
diagnosis.  The Board remanded the claim in November 2003 and 
requested a VA examination.  An examination was scheduled for 
August 2004 and the veteran was informed of the consequences 
should he fail to report for such examination.  The veteran 
failed to report for the scheduled examination and did not 
provide a reason for doing so.  The Board remanded the claim 
in January 2005 with instructions to obtain the veteran's VA 
treatment notes regarding his claimed skin condition.  A 
December 1999 VA treatment note indicates that the veteran 
was given a dermatology referral.  It was noted he had a 
history of acne for which he was taking tetracycline and 
retin A.  However, there is no indication of the specific 
current diagnosis or the severity of the symptoms associated 
with such diagnosis.

The Board is aware that the veteran failed to report for a 
previously scheduled VA examination.  However, evidence 
received since that time indicates that the veteran has 
sought treatment for acne since service.  Given this new 
evidence the Board finds that, in fairness to the veteran, a 
VA examination is warranted in order to determine whether the 
veteran has a current diagnosis of acne vulgaris, as well as 
the symptoms and severity of such disorder.  The veteran 
should be informed of consequences under 38 C.F.R. § 3.655 
(2005) should he fail to report for this examination.

Accordingly, the claim is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of any current 
skin disorder.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for 
review.  The examiner is asked to offer 
an opinion as to whether it is as likely 
as not that any currently diagnosed skin 
disorder had its origins during the 
veteran's period of service.  It should 
be documented in the claims folder that 
the veteran was given appropriate notice 
of the date and time for such 
examination, and that the veteran was 
informed of the consequences under 
38 C.F.R. § 3.655 should he fail to 
report for such examination.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

